IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-60108



     UNITOG RENTAL SERVICES, INC.,

                                            Respondent,

            versus


     NATIONAL LABOR RELATIONS BOARD,

                                            Petitioner.




         Appeal from the United States District Court for the
                      Northern District of Texas
                            (16-CA-14380)


                         December 9, 1996
Before REAVLEY, GARWOOD and BENAVIDES, Circuit Judges.*

PER CURIAM:

     The cross-application of the National Labor Relations Board

for enforcement of the order of the National Labor Relations Board

is GRANTED, and Unitog Rental Services, Inc.’s petition for review

of the order of the National Labor Relations Board is DENIED.




     *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.